Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 9/11/2019.  Claims 1-20 are pending in the case and are original.  Claims 1, 9, and 16 are independent.  Claims 1-20 are rejected.  
Specification
The disclosure is objected to because of the following informalities: 
a. 	In the specification, ¶ [0036], line 3 refers to “contestant F 26 and contestant C 28”; however, these are labeled as “contestant A 26” and “contestant B 28” in Fig. 2.  Either the specification or Fig. 2 needs changed.  
b.	 ¶ [0046], line 2, “(e.g., f023)” needs to have the closing parentheses be normal script
¶ [0046], line 3, reference number “112” needs placed after “H(H(h2+h3)+f23)”.
¶ [0046], line 10, reference number “137” should, instead, be “130”.  Some other reference numbers on Fig. 7 do not appear used in this paragraph.
¶ [0051], line 9, the examiner believes “(010011)” should read “(010010)”.
¶ [0060], line 1, “mean” should read “meant”.
Appropriate correction is required. 

USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

These claims are indefinite:  validating a unique element of the data from the hash tree and filters.
Claim 1 recites: “validating a unique element of data from the hash tree and filters” that lacks antecedent basis because it is not clear which of the elements of the data in the tree are being validated.  
Claims 9 similarly recite “confirming a unique element of the data from the hash tree and filters” that lacks antecedent basis because it is not clear which of the elements of the data in the tree are being confirmed.  
Claim 16 recites: “validating a unique element of the data from the hash tree and filters” that lacks antecedent basis because it is not clear which of the elements of the data in the tree are being validated.
Appropriate correction is required.

Claim Interpretation
Notwithstanding the claim rejections under 35 USC 112(b) and in the interest of pendency, the office makes the following assumption regarding claim interpretation:
It has been assumed that the applicant intended claims 1 and 16 to mean that the root (upper) node of the hash tree is being validated.
It is also assumed that the applicant intended claim 9 to mean the root (upper) node of the hash tree is being confirmed.
With such interpretation under consideration, prior art has anticipated the intention of the claims and applied as follows.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Fig. 7. Illustrates “hash(i3)” with reference number 139 and hash(i4)” with reference number 137 appear incorrect.  There are hashes for “hash(i0)”, “hash(i1)”, but nothing for “hash(i2)”.  Thus, the examiner believes “hash(i3)” should be “hash(i2)” and “hash(i4)” should be “hash(i3)”, with respective reference numbers 139 and 137.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


CLAIMS REJECTIONS 
35 U.S.C. 103 Claim Rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhtz et al., (2018/0218005) in view of Tofano (US 2011/0218972),  

Regarding claim 1,
A method for validating uniqueness of elements in a data store, comprising:
generating an index of a plurality of elements of data received from a data store to create uniquely indexed data; … (Kuhtz, ¶ [0204], lines 1-4, and Fig. 8, teach prior generated uniquely indexed data blocks pointed to by indexes L1, L2, L3, and L4.  Kuhtz, ¶ [0181], lines 2-9, and Fig. 1, teach a memory/media 112 (e.g., data store) from which the data blocks referred to by indexes L1, L2, L3, and L4 could have been received from.)
… generating a hash tree for the uniquely indexed data using the index; and (Kuhtz, ¶ [0204], lines 1-4, and Fig. 8, teach a generated hash tree with uniquely indexed data using the indexes L1, L2, L3, and L4.)
validating a unique element of data from the hash tree and filters. (Kuhtz, ¶ [0205], lines 1-9, and Fig. 9, teach detecting and validating a hash value has changed in the hash tree and has propagated up to the top (root) node.  Those of ordinary skill in the art can appreciate comparing the new (changed) top node to a prior top node to detect a change has occurred, or “validate” a changed has not occurred.)
Kuhtz does not, but in related art, Tofano teaches:  
generating filters from the index; (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with filters based on the indices as taught in Tofano.  The motivation to do so is to remove hash values that have not changed from being used to calculate other hash values of the hash tree leading to the root hash value.  This reduces the computation power needed to calculate the root/top hash.

Regarding claim 3 Kuhtz discloses:
The method of claim 1, (Kuhtz teaches the limitations of claim 1 as discussed above),
wherein the validating of the unique element of data is without revealing content of the unique element using a single hash value. (Kuhtz, ¶ [0205], and Fig. 
 
Regarding claims 4 and 12 Kuhtz discloses:
The method of claim 1, (Kuhtz teaches the limitations of claim 1 as discussed above),
wherein the generating of the hash tree further comprises creating the hash tree with indexed entries, … (Kuhtz, ¶ [0204], lines 1-6, and Fig. 8, teach a hash tree with indexed entries L1, L2, L3, and L4.) 
Kuhtz does not, but in related art, Tofano teaches:  
… the index entries being used to populate probabilistic filters. 
(Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values where the filters are probabilistic Bloom filters.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with probabilistic filters based on the indices as taught in Tofano.  The motivation to do so is to probabilistically remove hash values that have not changed from being used to calculate other hash values of the hash tree leading to the root hash value.  This reduces the computation power needed to calculate the root/top hash.

Regarding claims 5 and 13 Kuhtz discloses:
The method of claim 1, (Kuhtz teaches the limitations of claim 1 as discussed above),
wherein validating of the unique element of the data comprises cryptographic proofs being generated to demonstrate uniqueness. (Kuhtz, ¶ [0200], lines 13-25, teaches comparing hash values which are “cryptographic (hash) proofs” that may be versions of SHA hashes.) 
 
Regarding claims 6 and 14 Kuhtz discloses:
The method of claim 1, (Kuhtz teaches the limitations of claim 1 as discussed above),
wherein validating the unique element of the data comprises Merkle proofs being generated to demonstrate uniqueness. (Kuhtz, ¶ [0200], lines 13-20, teach that Merkle hash functions are used to determine (prove) if hash values of memory data values are verified/unique, or not.) 
 
Regarding claims 7 and 15 Kuhtz discloses:
The method of claim 7, (Kuhtz teaches the limitations of claim 1 as discussed above),
Kuhtz does not, but in related art, Tofano teaches:  
wherein the filters include a bloom filter used to probe an entry was the last one for the index. (Tofano, ¶ [0070], lines 7-10, teach the use of Bloom filters that are 
  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with a Bloom filter used to probe an entry was the last one for the index in Tofano.  The motivation to do so is to remove hash values based on a probability that they have not changed from being used to calculate other hash values of the hash tree leading to the root hash value.  This reduces the computation power needed to calculate the root/top hash.

Regarding claims 8 Kuhtz discloses:
The method according to claim 1 (Kuhtz teaches the limitations of claim 1 as discussed above),
being cloud implemented. (Kuhtz, ¶ [0177], lines 1-9, teach an embodiment implemented as part of a cloud or datacenter environment.) 
 
Regarding claim 9, 
A system for confirming uniqueness of a non-disclosed element of data, comprising:
a client computer, comprising: (Kuhtz, ¶ [0177], lines 1-5, and Fig. 1, teach a computer system 102.)
a memory storing computer instructions; and (Kuhtz, ¶ [0182], lines 1-2, and Fig. 1, teach a medium (memory) 114 used to store binary instructions 116 executable by a processor 110.)
a processor configured to execute the computer instructions to:
in response to receiving a plurality of elements of data from a data storage networked with the client computer, (Kuhtz, ¶ [0182], lines 1-8, and Fig. 1, teach a processor 110 for executing instructions that may be used to access data 118.)
generating an index of the plurality of elements of data received to create uniquely indexed data; … (Kuhtz, ¶ [0204], lines 1-4, and Fig. 8, teach a generated uniquely indexed data blocks pointed to by indexes L1, L2, L3, and L4.)
… generating a hash tree for the uniquely indexed data using the index; and (Kuhtz, ¶ [0204], lines 1-4, and Fig. 8, teach a generated hash tree with uniquely indexed data using the indexes L1, L2, L3, and L4.)
confirming a unique element of the data from the hash tree and filters. (Kuhtz, ¶ [0205], lines 1-9, and Fig. 9, teach detecting and validating a hash value has changed in the hash tree and has propagated up to the top (root) node.  Those of ordinary skill in the art can appreciate comparing the new (changed) top node to a prior top node to detect a change has occurred, or “confirm” a changed has not occurred.)
Kuhtz does not, but in related art, Tofano teaches:  
generating filters from the index; (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values.)


Regarding claim 11 Kuhtz discloses:
The system according to claim 9, (Kuhtz teaches the limitations of claim 9 as discussed above),
wherein the confirming of the unique element of data is without revealing content of the unique element using a single hash value. (Kuhtz, ¶ [0205], and Fig. 9, teach comparing two single hash values to determine if they are the same (validated) or different.  Because hash values, and not data, are compared, no information about the un-hashed data (unique element) is revealed.) 

Regarding claim 16 Kuhtz discloses:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method, comprising: (Kuhtz, ¶ [0182], lines 1-8, and Fig. 1, teach a medium (memory) 114 used to store binary instructions 116 executable by a processor 110.)
in response to receiving a plurality of elements of data from a data store, (Kuhtz, ¶ [0181], lines 2-9, and Fig. 1, teach a memory/media 112 (e.g., data store) from which the data blocks referred to by indexes L1, L2, L3, and L4 could have been received from.) generating an index of the plurality of elements of data received to create uniquely indexed data; … (Kuhtz, ¶ [0204], lines 1-4, and Fig. 8, teach prior generated uniquely indexed data blocks pointed to by indexes L1, L2, L3, and L4.)
… generating a hash tree for the uniquely indexed data using the index; and (Kuhtz, ¶ [0204], lines 1-4, and Fig. 8, teach a generated hash tree with uniquely indexed data using the index (L1, L2, L3, and L4).)
validating a unique element of the data from the hash tree and filters. (Kuhtz, ¶ [0205], lines 1-9, and Fig. 9, teach detecting and validating a hash value has changed in the hash tree and has propagated up to the top (root) node.  Those of ordinary skill in the art can appreciate comparing the new (changed) top node to a prior top node to detect a change has occurred, or “validate” a changed has not occurred.)
Kuhtz does not, but in related art, Tofano teaches:  
generating filters from the index; (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with filters based on the indices as taught in Tofano.  The motivation to do so is to remove hash values that have 

Regarding claim 17 Kuhtz discloses:
The computer program product according to claim 16, (Kuhtz teaches the limitations of claim 16 as discussed above),
Kuhtz does not, but in related art, Tofano teaches:  
wherein generating filters comprises populating a set of probabilistic filters using the index. (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values where the filters are probabilistic Bloom filters.) 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with probabilistic filters based on the indices as taught in Tofano.  The motivation to do so is to probabilistically remove hash values that have not changed from being used to calculate other hash values of the hash tree leading to the root hash value.  This reduces the computation power needed to calculate the root/top hash.
 
Regarding claim 18 Kuhtz discloses: 
The computer program product according to claim 16, (Kuhtz teaches the limitations of claim 16 as discussed above),
wherein the validating of the unique element of the data is without revealing content of the unique element using a single hash value. (Kuhtz, ¶ [0205], and Fig. 9, teach comparing two single hash values to determine if they are the different or the same (validated).  Because hash values, and not data, are compared, no information about the un-hashed data (unique element) is revealed.) 
 
Regarding claims 19 Kuhtz discloses:
The computer program product according to claim 16, (Kuhtz teaches the limitations of claim 16 as discussed above),
wherein the generating of the hash tree further comprises creating the hash tree with indexed entries, … (Kuhtz, ¶ [0204], lines 1-6, and Fig. 8, teach a hash tree with indexed entries L1, L2, L3, and L4.)
wherein the validating of the unique element of the data comprises Merkle proofs being generated to demonstrate uniqueness. ((Kuhtz, ¶ [0200], lines 13-20, teach that Merkle hash trees are used to determine (prove) if hash values of memory data values are verified, or not.)
Kuhtz does not, but in related art, Tofano teaches:  
… the index entries being used to populate probabilistic filters, and … (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash functions and protected by a Bloom filter 822 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with probabilistic filters based on the indices as taught in Tofano.  The motivation to do so is to probabilistically remove hash values that have not changed from being used to calculate other hash values of the hash tree leading to the root hash value.  This reduces the computation power needed to calculate the root/top hash.

Regarding claim 20, Kuhtz discloses:
The computer program product according to claim 16, (Kuhtz teaches the limitations of claim 16 as discussed above),
wherein validating the unique element of the data comprises cryptographic proofs being generated to demonstrate uniqueness, and (Kuhtz, ¶ [0200], lines 13-25, teach “cryptographic (hash) proofs” that may be versions of SHA hashes.)
the data store being cloud implemented. (Kuhtz, ¶ [0177], lines 1-9, teach an environment that may be part of a cloud computing environment.) 

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kuhtz in view of Tofano, in further view of Pritchard et al. (US 2017/0373855). 

Regard claims 2, Kuhtz teaches: 
The method of claim 1, (Kuhtz teaches the limitations of claim 1 as discussed above), 
… wherein generating filters comprises populating a set of probabilistic filters using the index, and (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values where the filters are probabilistic Bloom filters.)
wherein the filters are generated after or while the data is being indexed. (Tofano, ¶ [0070], lines 7-10, teach using Bloom filters in a hash tree based on index values.  Those of ordinary skill in the art will understand that the data needs to be indexed before filters are generated to filter that data.) 
Kuhtz does not, but in related art Tofano teaches:
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with probabilistic filters based on the indices as taught in Tofano.  The motivation to do so is to probabilistically remove hash values that have not changed from being used to calculate other hash values of the hash tree leading to the root hash value.  This reduces the computation power needed to calculate the root/top hash.
Kuhtz and Tofano do not, but in related art Pritchard teaches:
wherein a plurality of Internet of Things (IoT) devices sends the plurality of elements of data for storage in the data store, … (Pritchard, ¶ [0003], teaches using 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuhtz, and Tofano, and Pritchard to provide for using a hash tree combined with filters to verify data as taught in Kuhtz, and the use of probabilistic filters as taught by Tofano combined with the use of sensor in an IoT environment as taught by Andy.  The motivation to do so is to provide for a more robust system that allows for more data collection in an IoT environment.

Regarding claim 10, Kuhtz teaches:
The system according to claim 9, (Kuhtz teaches the limitations of claim 9 as discussed above), 
Kuhtz does not, but in related art Tofano teaches:
… wherein generating filters comprises populating a set of probabilistic filters using the index. (Tofano, ¶ [0070], lines 7-10, teach the “temporal index 850 may include a partitioned sequence index 820 arranged as a hash tree and protected by a Bloom filter 822 or other expedited data structure.”  Thus, the filters are arranged in a hash tree associated with the index values where the filters are probabilistic Bloom filters.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kuhtz and Tofano, to generate a hash tree based on index values of data as taught in Kuhtz combined with probabilistic filters based on the indices as taught in Tofano.  The motivation to do so is to probabilistically 
Kuhtz and Tofano do not, but in related are Pritchard teaches:
an Internet of Things (IoT) device generating the plurality of elements of data that are non-disclosed, and … (Pritchard, ¶ [0003], teaches using a variety of sensors in an IoT system for collecting and sending a plurality of elements of data for storage in a data store.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kuhtz, and Tofano, and Pritchard to provide for using a hash tree combined with filters to verify data as taught in Kuhtz, and the use of probabilistic filters as taught by Tofano combined with the use of sensor in an IoT environment as taught by Andy.  The motivation to do so is to provide for a more robust system that allows for more data collection in an IoT environment.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0242478 discloses data syncing in a distributed system.  US 8,543,539 discloses system for capturing change of data.  US 2012/0047284 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435